219 S.W.3d 788 (2007)
STATE of Missouri, Plaintiff/Respondent,
v.
Michael J. TEDDER, Defendant/Appellant.
No. ED 87689.
Missouri Court of Appeals, Eastern District, Division Four.
April 17, 2007.
*789 Irene C. Karns, Columbia, MO, for appellant.
Shaun J. Mackelprang, Roger Johnson, co-counsel, Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., KATHIANNE KNAUP CRANE, J. and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Michael J. Tedder appeals from the trial court's judgment entered upon a jury verdict finding him guilty of first-degree sodomy. We have reviewed the briefs of the parties and the record on appeal and find no abuse of discretion. See State v. Simmons, 955 S.W.2d 729, 737 (Mo.banc 1997). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).